Citation Nr: 1632523	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-26 215	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for  service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for breathing problems. 

4.  Entitlement to service connection for acid reflux.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to June 1986.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in September 2015. 

In August 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

In August 2014, the Board sent the Veteran a letter informing him that VA had cancelled the authority of the attorney who had been representing him in his appeal to represent VA claimants effective from August 8, 2014.  This letter informed the Veteran of his right to have someone else represent him, and enclosed forms for the Veteran to complete designating his representative of choice.  This letter also informed the Veteran that if he did not respond to this letter within 30 days, the Board would presume that the Veteran wished to represent himself and resume review of his appeal.  As the Veteran has not responded to this letter, the Board will presume that the Veteran wishes to represent himself in addressing his appeal below.   

The claims for service connection for breathing problems and acid reflux addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A September 2010 rating decision denied the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD; the Veteran was informed of this decision and his appellate rights shortly after this decision; he did not file a timely notice of disagreement with respect to this denial, and no pertinent exception to finality applies. 

2.  Evidence associated with the record since the September 2010 rating decision is cumulative and redundant of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD. 

3.  The preponderance of the evidence is against a conclusion that acid reflux is the result of service.  

CONCLUSIONS OF LAW

1.  The September 2010 rating decision which denied service connection for an acquired psychiatric disorder to include PTSD is final and is the only final rating decision addressing this matter on any basis.  38 U.S.C.A. 7105(c) (West 2002 & Supp. 2010) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [2015].

2.  New and material evidence has not been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for acid reflux are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board.  In this regard, while the Veteran's former attorney requested that the Veteran be afforded VA examinations in connection with his claims, the record does not reflect any credible or competent evidence indicating that the Veteran's acid reflux is related to service.  As such, a  VA examination to address this claim is not required to fulfill the duty to assist. McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).  In addition, as the Board will determine below that new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD, there is no duty to provide the Veteran with a VA examination with respect to this matter.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

As noted above, the Veteran was provided with a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding, and such exploration resulted in the Board remanding the case for additional development to obtain such evidence.  As such, the Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant with respect to the matters adjudicated herein.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

A.  New and Material Evidence Claim

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f). 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) DSM-IV.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. 

The Veteran's claim that he has PTSD related to personal assault falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2015).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for an acquired psychiatric disorder to include PTSD was originally denied in a September 2010 rating decision denied.  The evidence then of record included the service treatment reports (STRs), which did not reflect a psychiatric disability.  Also of record at the time of this decision, and documented to have been considered therein, were the service personnel records.  The record also reflected the Veteran's claim that he developed PTSD as a result of military sexual trauma (MST) during service, and included VA psychiatric outpatient records noting that the Veteran was a victim of MST.  See May 17, 2010, VA mental health clinic note.  The record before the adjudicators in September 2010 also included a November 6, 2009, assessment by a VA psychologist of depressive disorder, NOS, and a conclusion that further evidence was necessary to support a diagnosis of PTSD due to MST.  However, additional VA psychiatric treatment reports of record at the time of the September 2010 rating decision reflected the conclusion that the Veteran met the criteria for a diagnose of PTSD due to MST.  See, e.g, April 15, 2010, primacy care note (contained in the Virtual VA File). 

The September 2010 rating decision, while finding that that there was "documentation" of PTSD due to MST, denied the claim at issue on the basis of the lack of any evidence supporting the Veteran's assertion that a sexual assault occurred during service.  In this regard, the rating decision noted that the Veteran was informed by letter (documented to be of record, dated in April 2010) of the various types of evidence that would support his assertion of assault-to include reports from private physicians who may have treated him for psychiatric symptoms since discharge; statements from any individuals with whom he may have discussed the incident; copies of correspondence he may have sent to close friends or relatives in which he related information about the incident, etc-but that the Veteran had not responded to this letter.  

Shortly after the September 2010 rating decision, the Veteran was notified of this denial and of his appellate rights, and he did not file a timely notice of disagreement.  No additional evidence was received within the one year appeal period following the September 2010 decision, and no additional service department records have since been associated with the claims file warranting reconsideration of the previously denied petition to reopen.  Therefore, the September 2010 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 7105(c) (West 2002 & Supp. 2010) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [2015].  This is the only final decision addressing the claim for service connection for an acquired psychiatric disorder to include PTSD on any basis.

The evidence received since the September 2010 rating decision in connection with the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disability to include PTSD includes VA clinical records documenting continuing treatment for psychiatric disability, some of which reflect an impression of PTSD due to MST.  Also received since the September 2010 rating decision, and contained within documents supplied by the Social Security Administration, is a March 2013 assessment prepared by a Disability Claims Adjudicator in the employ of the Pennsylvania Department of Labor and Industry indicating that the psychiatric diagnoses included depressive disorder, NOS (Rule out Bipolar II Disorder), and Anxiety Disorder NOS, all said to be due to the sudden death of the Veteran's mother and MST.  

The evidence received since the September 2010 rating decision as referenced above is cumulative of the evidence of record at the time of this decision to the extent that it demonstrates ongoing psychiatric disability, to include as due to MST, a fact that was conceded in the September 2010 adjudication.  Most importantly, none of the evidence received since the September 2010 rating decision contains any evidence corroborating the actual occurrence of the in-serve MST, which was the basis for the prior denial.  In short therefore, the record since the September 2010 rating decision reveals no evidence that raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability to include PTSD; as such, the Board must find that new and material evidence has not been received to reopen this claim.  38 C.F.R. § 3.156(a). 

With regard to the statements of the Veteran, to include those made in testimony to the undersigned, the credibility of such statements has been presumed for the purposes of determining whether the claim may be reopened.  Justus, supra.   However, these statements are essentially repetitive of the record at the time of the September 2010 rating decision to the extent that they assert MST as the stressor resulting in PTSD.  To the extent these statements are considered new, they are not of sufficient probative weight to contribute to establishing the actual occurrence of a stressor related to MST, which is required for a grant of service connection for PTSD and was the basis of the prior final denial.  38 C.F.R. § 3.304(f).  As such, the lay assertions do not represent new and material evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993).  

In short, as the Board concludes that new and material evidence has not been received, the criteria for reopening the claim for service connection for an acquired psychiatric disability to include PTSD are not met.  38 U.S.C.A. § 5108; 3.156(a).

B.  Acid Reflux

The STRs, to include the reports from the March 1986 separation examination, do not reflect acid reflux or any other pathology involving the digestive system.  The medical history collected at separation reflected the Veteran responding in the negative as to whether he had then or had ever had frequent indigestion or "stomach, liver, or intestinal trouble."  The post service clinical evidence reflects treatment for acid reflux beginning in 2009, but there is not of record any clinical evidence or medical opinion linking acid reflux to service.  

With respect to the Veteran's contentions linking acid reflux to service, the Board finds such to not be credible.  When weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In this regard and as indicated above, the Veteran specifically denied having stomach disability on a medical history collected at separation from service.  Moreover, when the Veteran first filed a claim for service connection in April 2010, he made no reference to acid reflux disability.  Such silence in this initial application for service connection, when the Veteran is otherwise affirmatively speaking, would not be supportive the Veteran's assertion linking acid reflux to service.  Finally, it was not until well over 20 years after service that acid reflux was first shown or that the Veteran first related such disability to service.  Such an extended time between service and first clinical documentation of acid reflux and contentions relating such to service further weighs against the Veteran's credibility.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his former attorney) were advanced in an attempt to establish that acid reflux is etiologically related to service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran's acid reflux is etiologically related to service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the Veteran's acid reflux is a result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran cannot support his claim on the basis of lay assertions alone.  

In light of the above and in sum, the Board finds that service connection for acid reflux is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claim of entitlement to service connection for acid reflux.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

As new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disability to include PTSD, the appeal with respect to this issue is denied.

Service connection for acid reflux is denied.   

REMAND

First with respect to hearing loss, audiometric testing at the service enlistment examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
5
5

Audiometric testing at the March 1986 service separati examination showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
10
20
LEFT
20
10
0
5
0

The above findings, as noted by the Veteran's former attorney at the hearing before the undersigned, reflect upward threshold shifts in each ear in some of the measured frequencies.  The Veteran is also competent to assert problems with hearing from service to the present time.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  As such, and presuming the Veteran's sworn testimony as to such problems with hearing since service to be credible and given the request for such by the Veteran's former attorney, the undersigned finds that a VA examination to address the claim for service connection for bilateral hearing loss is necessary to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Withe respect to the claim for service connection for breathing problems, as discussed by the Veteran's former attorney at the hearing before the undersigned, the STRs document treatment for various sinus/breathing problems.  In addition, there is evidence of such problems currently (see e.g. December 9, 2014, VA outpatient treatment report, contained in the Virtual VA file, noting that the Veteran was requesting Sudafed for sinus congestion) and the Veteran is competent to assert that he has had breathing problems from service to present time.  Charles, supra.  In short therefore and given, again, the request for such by the Veteran's former attorney, a VA examination addressing the claim for service connection for breathing problems is necessary to fulfill the duty to assist the Veteran.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any currently manifested hearing loss.  The electronic record should be provided to the examiner for review.  After reviewing the electronic record and examining the Veteran-and should hearing loss disability as defined by 38 C.F.R. § 3.385 be shown-the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current hearing loss is related to service, to include due to acoustic trauma experienced therein? 

A detailed rationale should be offered for any opinion rendered.

2.  The RO should schedule the Veteran for a VA examination to address the claim for service connection for breathing problems.  The electronic record should be provided to the examiner for review.  After reviewing the electronic record and examining the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current disability manifested by breathing problems that is related to service? 

A detailed rationale should be offered for any opinion rendered.

3.  Readjudicate the appeal.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


